Murphy, P. J.,
dissents in a memorandum as follows: Respondent Blitman Construction Corp. (Blitman) seeks to recover the sum of $67,634 under an all-risk insurance policy issued by appellant Insurance Co. of North America (INA). The loss resulted from the theft of a trailer containing plumbing supplies. INA appeals from an order denying its motion for summary judgment on the ground that Blitman’s action is barred by a 12-month limitation of actions provision contained in the policy. Specifically, the policy provides that, “No suit, action or proceeding for the recovery of any claim under this policy shall be sustainable in any court of law or equity unless the same be commenced within twelve (12) months next after discovery by the Insured of the occurrence which gives rise to the claim.”
*615The theft occurred on March 30, 1981. Blitman notified its broker who in turn notified appellant of the loss. On June 24, INA sent Blitman a letter acknowledging its receipt of the notification of the loss. There was no further contact between the parties until February 4, 1982 when INA sent a memorandum to Blitman’s insurance agent stating in part, “[t]o date we have not received a claim from the insured. If they intend to pursue the claim please forward a listing of the stolen items as well as verification of value.” On March 9, 1982, approximately three weeks prior to the expiration of the 12-month limitation period, the loss was itemized in a letter by Blitman to INA. On March 16, 1982, INA acknowledged receipt of the itemization and requested substantiation of the claim by way of bills, invoices, receipts, and other proof establishing the value of the stolen materials. On March 18,1982, Blitman forwarded to INA four invoices, totaling over $100,000, of which a part purportedly represented the value of the stolen goods.
The 12-month period in which to commence an action expired on March 30,1982. By letter dated April 1,1982, INA requested Blitman to complete and return a “non-waiver agreement”. The request was “without prejudice to any rights which may have heretofore accrued to [appellant] * * * and is not to be construed as an admission or denial of liability.” The agreement itself, which Blitman executed on April 7, provided, “It is understood that both parties desire the occurrence to be fully and completely investigated, and that no demand made or act, step or measure taken, either before or after the date hereof in connection with such occurrence (or any claim arising therefrom) by the insurer or any of its agents or representatives shall be claimed or deemed to be a waiver upon the part of the insurer of any of the terms or conditions of any policy or binder or of any of the rights of the insurer thereunder, or an acknowledgment of coverage under any policy or binder.” INA thereafter deposed Blitman’s project manager with respect to the claim. The action at bar was commenced on March 30, 1983.
The contractual limitation period contained in the insurance policy is enforceable. (Kassner & Co. v City of New York, 46 NY2d 544.) INA was not obligated to notify Blitman that the period was about to, or had in fact, expire. (See, Frank Corp. v Federal Ins. Co., 91 AD2d 31.) INA’s action prior to March 30, 1982 were consistent with a good-faith investigation of Blitman’s claim under the policy and in no way evidenced an admission by INA of liability, nor did they toll the running of the one-year limitation. Blitman’s assertion that it was induced to forebear from bringing suit within the 12-month period by *616INA’s investigation is belied by the facts and Blitman’s dilatory manner in pursuing its claim. INA never expressly or impliedly waived its right to deny coverage or to assert the policy’s limitation provision as a defense. Blitman’s time in which to bring suit, therefore, expired on March 30, 1982.
Blitman further contends that INA’s conduct after the 12-month limitation period had expired proved a waiver of the limitation period and that INA should be estopped from asserting it as a defense. Blitman relies upon this court’s decision in Frank Corp. v Federal Ins. Co. (supra). However, the insurer in that case did not reserve its rights with a nonwaiver agreement similar to that obtained by INA. By the nonwaiver agreement at bar, Blitman was put on notice that any defense available to INA would not be waived by any action subsequent to the expiration of the limitation period. INA should not be penalized for continuing its investigation when it had expressly reserved its rights under the policy. To do so would, in effect, render the limitation provision of the contract nugatory and revive an already expired limitation.
Accordingly, the order denying INA’s motion for summary judgment should be reversed and the complaint dismissed.